Citation Nr: 0840800	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-04 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a 
respiratory disorder.

2.  Entitlement to service connection for a respiratory 
disorder.

3.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to August 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision by the Seattle, 
Washington Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's application to 
reopen a previously denied claim of entitlement to service 
connection for a respiratory disorder for failure to submit 
new and material evidence and denied the veteran's claim for 
service connection for bilateral hearing loss.

In September 2007, the veteran testified at a hearing before 
RO personnel, and in July 2008, he testified at a personal 
hearing before the undersigned Veterans Law Judge (Travel 
Board hearing).  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In an April 2001 rating decision, the RO denied reopening 
the veteran's claim for service connection for a respiratory 
disorder.

3.  Evidence associated with the claims file since the April 
2001 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a respiratory disorder, or raises a reasonable 
possibility of substantiating a claim for service connection 
for a respiratory disorder.

4.  The evidence of record does not demonstrate that the 
veteran has any current respiratory disorder that was the 
result of any established disease, event, or injury during 
active service.

5.  The veteran currently has left ear or bilateral hearing 
loss to an extent recognized as a disability for VA purposes; 
however, the record reflects no competent medical evidence of 
bilateral hearing loss for over 20 years after service, and 
the only competent opinion addressing the question of whether 
there exists a medical nexus between any in-service noise 
exposure and current bilateral hearing loss weighs against 
the claim.


CONCLUSIONS OF LAW

1.  The April 2001 RO rating decision that denied the 
veteran's claim for service connection for a respiratory 
disorder is final.  38 U.S.C.A. § 7105(b) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As evidence received since the RO's April 2001 denial is 
new and material, the veteran's claim for service connection 
for a respiratory disorder is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  A respiratory disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5107 (West 2002); 38 C.F.R. § 3.303, (2008).

4.  Bilateral hearing loss was not incurred in or aggravated 
by military service, nor may service incurrence of an organic 
disease of the nervous system (sensorineural bilateral 
hearing loss) be presumed.  38 U.S.C.A. §§ 1110, 1112, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.303, 3.307, 3.309, 3.385 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a respiratory disorder and his claim 
for service connection for bilateral hearing loss were 
received in August 2004.  He was notified of the provisions 
of the VCAA by the RO in correspondence dated in November 
2004, which was resent at the veteran's request in December 
2004.  This letter notified the veteran of VA's 
responsibilities in obtaining information to assist the 
veteran in completing his claims and identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claims.  Thereafter, the claims were reviewed and a 
supplemental statement of the case was issued in April 2008.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004). See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in March 
2006.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the November 2004 VCAA notice letter shows the RO 
identified the basis for the denial in the prior decision and 
provided notice that described what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  The Board finds the notice 
requirements pertinent to the issue on appeal addressed in 
this decision have been met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA and private treatment records, 
and records from the Social Security Administration (SSA) 
have been obtained and associated with his claims file.  In 
addition, the veteran was provided with a contemporaneous VA 
audiological examination to assess the nature and etiology of 
his bilateral hearing loss disability.  

He has not been provided, however, with a contemporaneous VA 
examination to assess the current nature and etiology of his 
claimed respiratory disorder.  Federal regulations provide 
that VA need not conduct an examination with respect to the 
claim on appeal, as information and evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4) (2008).  Under McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), in disability 
compensation (service connection) claims, the VA must provide 
a VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of persistent or recurrent symptoms of a 
respiratory disorder.  Therefore, a VA examination to 
evaluate the veteran's claimed respiratory disorder is not 
warranted.

Furthermore, the veteran has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  During the veteran's July 2008 Travel Board 
hearing, he requested that the record be held open for 60 
days to submit additional private treatment records and at 
the same time waived RO consideration of the additional 
evidence he planned to submit.  No additional evidence was 
received.  In this regard, the Court has held that VA's duty 
to assist the veteran in developing the facts and evidence 
pertinent to a veteran's claim is not a one-way street.  See 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran 
has been notified of the evidence and information necessary 
to substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

New and Material Evidence

In an April 2001 rating decision, the RO denied reopening the 
veteran's claim for service connection for a respiratory 
disorder.  It was noted that his service treatment records 
contained no treatment or diagnosis for any type of chronic 
lung disorder.  Private treatment records and records from 
the Social Security Administration (SSA) showed treatment for 
acute respiratory disease; however, none of these records 
documented any diagnosis of a respiratory disorder prior to 
December 1997.

Evidence of record included service treatment records, 
statements from the veteran, several VA examination reports, 
private treatment records, and inpatient treatment records 
from Providence General Medical Center dated from December 
1997 to January 1998. 

The veteran attempted to reopen his claim for service 
connection for a respiratory disorder in August 2004.  This 
appeal arises from the RO's April 2005 denial to reopen the 
veteran's claim for service connection for a respiratory 
disorder.  Regardless of the RO's actions, the Board must 
still determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the July 2001 Board decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the April 2001 RO 
decision includes statements from the veteran and his 
representative, service treatment records that were not 
previously of record, SSA records that included relevant 
private treatment records from December 1997 to February 
1998, VA treatment records dated in August and November 2000, 
a December 2007 response from the Puget Sound VA Medical 
Center (VAMC) that confirmed no treatment of the veteran 
prior to August 2000, and transcripts of the veteran's 
September 2007 RO hearing and July 2008 Travel Board hearing.  

The additionally received evidence is "new" in the sense 
that it was not previously before agency decision makers.  
Further, some of the evidence is material.  The prior denial 
of service connection for a respiratory disorder was 
predicated on a lack of evidence that his claimed respiratory 
disorder was incurred in military service.  New service 
treatment records received in September 2005 show that the 
veteran was diagnosed with acute respiratory disease in 
October 1974.  This information is material in that it 
addresses the basis for the previous denial:  medical 
evidence of a respiratory disorder during the veteran's 
military service.  Thus, the claim must be reopened.

Service Connection - General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including organic diseases of the 
nervous system (sensorineural hearing loss), may be presumed 
to have been incurred in or aggravated during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The Board points out, however, that the absence of in-service 
evidence of hearing loss is not fatal to a claim for service 
connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 
(1992).  Evidence of a current hearing loss disability (i.e., 
one meeting the requirements of 38 C.F.R. § 3.385, as noted 
above) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim; the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Factual Background and Analysis

Acute Respiratory Disorder

The veteran contends that he has a current respiratory 
disorder that is related to an acute respiratory disease for 
which he was treated during active military service.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board finds that the preponderance of the 
evidence is against the claim.

An enlistment examination report dated in March 1974 listed 
normal lung and chest findings and chest x-ray within normal 
limits.  Service treatment notes dated in October 1974 
reflect that the veteran was hospitalized for two days.  A 
chest x-ray report on admission was noted to be within normal 
limits.  The diagnosis was acute respiratory disease.  
Service treatment notes dated in July 1975 note complaints of 
a sore throat.  The assessment was URI (upper respiratory 
infection).  In a treatment note dated in March 1976, the 
veteran complained of a sore throat, and the assessment was 
sore throat.  On his discharge report of medical history 
dated in July 1976 the veteran denied ear, nose, or throat 
trouble; chronic or frequent colds; asthma; shortness of 
breath; pain or pressure in his chest; or chronic cough.  A 
discharge examination report dated in July 1976 listed normal 
lung and chest findings and negative chest x-ray findings.

Private treatment records dated from December 1997 to January 
1998 reveal that the veteran was hospitalized for severe 
respiratory distress.  He was a known alcoholic and 
intravenous drug user.  A urine toxicology screened positive 
for amphetamines.  During the course of his hospitalization, 
he was also found to have a left lung empyema that was 
treated with surgical lobectomy and resection.  Additional 
private treatment records show that the veteran was 
transferred to a nursing home in January 1998 and transferred 
to a rehabilitation center where he remained until February 
1998.  The veteran participated in a psychiatric evaluation 
in February 1998 and reported that he somehow got pneumonia 
during a drinking binge. 

A VA consultation request dated in August 2000 indicated that 
the veteran was seen in PEC (Physician Emergency Certificate, 
or while on a psychiatric hold) and requested an assessment 
of the relationship of his 1975 acute respiratory disease and 
the later development of double pneumonia in 1997.  

In a private treatment note from D. E., M. D., dated in 
September 2000, the veteran reported that he had not had any 
medical follow-up since hospitalized in early 1998.  He 
reported that he had quit smoking in the past, but resumed in 
1990, now smoking 1-2 packs per day.  He denied any shortness 
of breath, cough, or ongoing symptomatology.  On physical 
examination, his lungs were clear to auscultation and 
palpation without wheezes, rales, or rhonchi.  The assessment 
included previous lung impairment with ongoing smoking.

In a VA respiratory examination report dated in October 2000, 
the veteran reported that he did not have any current 
breathing problems; was not using any medications; and had 
been a smoker during active service, quit for several years, 
and resumed smoking about a pack a day three years earlier.  
Following the physical examination, the diagnosis was history 
of bilateral pneumonia with empyema and thoracotomy and 
decortication of the left upper lung.  A VA pulmonary 
function test dated in November 2000 included the impression 
of  moderate restrictive defect with air trapping.  More 
recent records do not include any mention of lung pathology.

An SSA continuance of disability determination dated in June 
2002 documented that the veteran was disabled for SSA 
purposes from December 1997 based on a primary diagnosis of 
organic mental disorders and a secondary diagnosis of 
affective disorders.

The veteran testified during a September 2007 RO hearing that 
he did not have any recurrence of acute respiratory problems, 
including shortness of breath, after the 1974 respiratory 
incident until he was hospitalized in late-1997 to early-1998 
with pneumonia.  He testified that a friend of a friend, who 
was a nurse, told him that ARD (acute respiratory disease) 
never goes away.  He also stated that no doctor had ever told 
him that ARD might leave some type of scarring or lasting 
lung condition, although a lawyer told him that he may have a 
case.

During a July 2008 Travel Board hearing, the veteran 
testified that after his hospitalization for ARD in service, 
he was not placed on any long-term treatment.  He further 
testified that when he was recovering from pneumonia in a 
rehabilitation center in 1998, acute respiratory disease or 
disorder was not brought up again until he pursued his claim 
for benefits through VA.  The veteran added that he currently 
is not under any long-term treatment for acute respiratory 
disorder, does not take any medications for the condition, 
and has not taken any medications for the condition in the 
past.  He stated that one doctor told him that he had a bad 
case of pneumonia because he had ARD in service.

The Board has considered the veteran's assertion that he has 
a respiratory disorder as a result of a disease or injury 
during service, but finds that entitlement to service 
connection is not warranted because the competent medical 
evidence of record does not show that the veteran has a 
current, chronic respiratory disorder related to service.  
Instead, the evidence shows that the veteran had an isolated 
acute respiratory disease in October 1974, but had normal 
lung and chest findings on physical examination and chest x-
ray films during the July 1976 separation physical 
examination.  The record similarly contains no additional 
complaints or treatment for any respiratory disorder before 
or after the veteran's hospitalization for pneumonia in 
December 1997 to January 1998.  Furthermore, he specifically 
denied any breathing problems or treatment for respiratory 
problems on VA examination in October 2000.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, there is no competent 
medical evidence to establish that the veteran has a current 
respiratory disorder, the disability for which service 
connection is sought is not established, and thus, there can 
be no valid claim for service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  In this case, the claim for 
service connection for a respiratory disorder must be denied 
because the first essential criterion for a grant of service 
connection - evidence of a current respiratory disorder - has 
not been met.

Moreover, the evidence of record does not include any medical 
opinion establishing a nexus or medical relationship between 
any respiratory disorder, including the veteran's pneumonia 
of the late-1990s, diagnosed post-service and any other 
event, injury, or disease during active service, and neither 
the veteran nor his representative has presented, identified, 
or alluded to the existence of, any such opinion except from 
an attorney that the veteran apparently consulted.  
Therefore, the veteran's claim for service connection for a 
respiratory disorder must be denied.
Bilateral Hearing Loss

The veteran contends that he developed bilateral hearing loss 
as a result of military service.

The veteran's service personnel records indicate that his 
military occupational specialty was engineer equipment 
repairman, and his related civilian occupation was diesel 
mechanic.  During service, the veteran underwent several 
audiometric examinations.  The results are recorded as 
follows:


HERTZ
Date
Ear
500
1000
2000
3000
4000
March 1974
(Entry)
RIGHT
5
5
5
N/A
5

LEFT
15
10
5
N/A
10
March 1976
RIGHT
15
15
5
N/A
15

LEFT
15
10
10
15
20
July 1976
(Discharge
)
RIGHT
15
10
15
N/A
15

LEFT
15
10
5
N/A
15

In private treatment notes from J. L., M. D., dated from May 
1998 to July 1998, the veteran complained of severe hearing 
loss in his left ear, hearing loss in his right ear becoming 
progressively worse, and balance disturbances since being 
hospitalized for severe pneumonia.  The claims file also 
contains a May 1998 private audiology evaluation report from 
Dr. J. L. that included audiometric findings in graphic 
instead of numeric form.  Unfortunately, the Board is unable 
interpret audiograms which are presented in graphic rather 
than numerical form.  See Kelly v. Brown, 7 Vet. App. 471 
(1995).  In an accompanying report, Dr. J. L. interpreted the 
findings as showing a moderate to severe sensorineural 
hearing loss in the right ear and a very severe loss in the 
left ear.  The diagnosis was sensorineural hearing loss.

A private hearing evaluation summary from M. M., a colleague 
of Dr. J. L., dated in September 2000 indicated that a re-
evaluation of the veteran's hearing loss revealed no change 
in his hearing since his May 1998 evaluation.

In a VA neurological examination report dated in December 
2000, the veteran reported hearing loss in both ears, more in 
the left ear, and loss of balance.  He stated that these 
symptoms began sometime in December 1997.  On physical 
examination, his ear canals were noted to be normal with no 
mastoid tenderness, no ear discharge or otitis media or 
externa detected.

In a VA audiological examination report dated in January 
2001, the veteran complained of hearing loss in his left ear 
upon release from the hospital for treatment of pneumonia in 
January 1998.  Results of the audiological examination 
indicated that the veteran had a bilateral hearing loss.  

In a VA audiological examination report dated in February 
2005, the veteran described military noise exposure to 
include rifles and heavy equipment and described post-service 
occupational exposure to include 25 years in factory and 
construction noise with no hearing protection.  The examiner 
review the claims file, noting that at entry, all thresholds 
were below 25 decibels on testing, and at separation from 
service, all thresholds were below 20 decibels on testing.  
The examiner noted that at the time of the veteran's 
separation from service, he denied ear problems and a hearing 
loss.  On audiological examination, the veteran was shown to 
have left ear hearing loss for VA purposes under 38 C.F.R. § 
3.385.  The audiologist noted that the veteran's service 
treatment records reflected normal hearing in both ears at 
separation in 1976, but that his current hearing is 
significantly worse with a profound rising asymmetric left 
ear hearing loss, poor speech recognition, and abnormal 
balance test results.  After a review of the veteran's claims 
file and audiological examination, the audiologist noted that 
the veteran's condition had been essentially stable since it 
was diagnosed by his physician in 1998 and opined that the 
veteran's hearing loss was inconsistent with damage due to 
noise damage, but instead was more likely due to other 
causes, such as illness.

During a July 2008 Travel Board hearing, the veteran 
testified that he first started to notice hearing problems 
after he developed pneumonia.

The Board has considered the veteran's contentions that his 
current left ear or bilateral hearing loss is a result of 
noise exposure during active service, but finds that service 
connection for his hearing loss disability is not warranted 
because there is no objective evidence suggesting a 
connection between his current disability and an injury or 
disease during service, nor is there any evidence to document 
any hearing loss for many years after service.  Instead, the 
veteran reported to Dr. D. L. in 1998, to VA examiners in 
December 2000 and January 2001, and to the undersigned 
Veterans Law Judge during the July 2008 hearing that he first 
noticed hearing loss that was worse in his left ear after he 
was hospitalized for pneumonia in December 1997 to January 
1998.

Competent evidence from the January 2001 and February 2005 VA 
examination reports clearly shows that the veteran has a 
current bilateral or left ear hearing loss disability for VA 
purposes.  However, as the February 2005 examiner found no 
basis for attributing such disability to service, a grant of 
service connection for bilateral hearing loss is not 
warranted. 

In addition to the opinion evidence addressed above, the 
Board notes that the first documented evidence of hearing 
loss was over 20 years after the veteran's discharge from 
service - and after the veteran's reports of hearing loss 
following hospitalization for pneumonia - and that the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Therefore, the claim for service connection for bilateral 
hearing loss must be denied.

Both Claims

The Board has considered the assertions the veteran and his 
representative have advanced on appeal.  However, the veteran 
cannot establish a service connection claim on the basis of 
his assertions alone.  These claims turns on a medical matter 
- a diagnosis of a current, chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
veteran's assertions regarding his claimed respiratory 
disorder or bilateral hearing loss do not constitute 
persuasive evidence in support of the claims.

For the foregoing reasons, the claims for service connection 
for a respiratory disorder and bilateral hearing loss must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a respiratory 
disorder; to this extent, the appeal is allowed.

Entitlement to service connection for a respiratory disorder 
is denied.

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


